The appellant claims that certain payments made by the executors were unwarranted and should be disallowed, and that the executors should be charged interest on the money kept by them on deposit from the end of the first year after their appointment, instead of from the end of the third year, as charged by the Probate Court, and at the rate of five per cent. per annum or more, instead of four per cent as charged by that court.
1. I find that the several payments objected to were actually made; that they were for repairs to the grounds, buildings and furniture of a summer hotel which the will directed to be sold by the executors. The evidence convinces me that these expenditures were judiciously made, and were necessary to make the property marketable at a fair price, or to secure rentals from it until it became possible to sell. I therefore allow these items as proper charges against the estate.
2. I find that the will was proven and the executors appointed November 28, 1887. At that time, they found on deposit in cash $22,632.95. From that time until the rendering of the account, November 7, 1892, the executors kept *Page 614 
on deposit in the Merchants Bank in Newport, of which one of them was cashier, a large sum of money, averaging, from November 28, 1888, to the date of the account, $13,127.00. Mrs. Bateman had died, and the executors held this money only on trust to divide it among the residuary legatees. The only reason assigned for keeping this sum idle for this long time is the desire of the executors to add to it the proceeds of the sale of the real estate, in order to make one division and distribution of the fund. This reason does not seem to me sufficient to justify their inaction. Nothing in the condition of the estate appears to have required the keeping of this money deposited on call. The balance of the money on hand, together with the dividends, rents, interest on notes and income from sales, was enough to pay all debts and expenses. If the executors chose to wait till the end of the three years before distributing this fund, as they lawfully might do, they should have deposited it in some savings bank or trust company, where it would have been equally safe and where they would have been paid from four to five per cent. per annum, with semi-annual rests. Monteith's Executors v.Baltimore Association, 21 Md. 426; Riley v. McInlear'sEstate, 61 Vt. 254, pp. 263-264; 1 Perry on Trusts, § 462.
I think that from November 28, 1888, to November 28, 1890, they should be charged interest on $13,127, at the rate of four per cent. per annum.
After November 28, 1890, when their duty to distribute became imperative, I see no reason why they should not pay interest at the rate of six per cent. White v. Ditson, 140 Mass. 351. I accordingly charge them with simple interest at these rates.
As the executors did not make direct personal profit from the fund, but kept it safely deposited, I do not charge them with compound interest.
Upon the announcement of the foregoing decision, the executors filed a petition for a new trial.